DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-11 is the inclusion of an optically resonant cell filled with an atomic gas of an optically pumped magnetometer.  The cell has a resonance frequency; an optical source configured to illuminate the cell with: 
a pumping light under the effect of which atoms of the atomic gas undergo an atomic transition, the pumping light having a first frequency that is not tuned to the resonance frequency; and 
a probe light that undergoes polarization variations when it passes through the cell, the probe light having a frequency that is tuned to the resonance frequency and passing through the cell multiple times; and 
a detector configured to make a polarimetric measurement of the probe light having passed through the cell.
This in combination with the rest of the limitations of the claims is found in all of claims 1-11, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/SUSAN S LEE/                                                                                     Primary Examiner, Art Unit 2852                                                                                                                   
sl